The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to RCE Amendment
Acknowledgement is made to the RCE amendments received April 29, 2022, amending Claims 4, 10, 19, and 23.  New Claim 26 was added by this amendment.  Claims 2 and 11 were cancelled by this amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, Claim 18 is dependent on cancelled Claim 11 making the scope of the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is dependent upon Claim 11 which has been cancelled.  Therefore Claim 18 does not include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-9, 19, 20, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ito JP10-225324 A (hereafter Ito) in view of common knowledge.

Regarding Claim 1, Ito teaches:
1. (Previously Presented) A toothbrush (toothbrush, Title), comprising: 
a handle (handle of toothbrush – obvious common knowledge feature in the prior art, see discussion below); 
a head (head portion 2) connected to the handle; and 
a plurality of bristles (monofilament 1, Figure 3), respective ones of the plurality of bristles including: 
a first end (tapered portion A) having a tapered first tip (Figure 1), 
a second end (tapered portion B) having a tapered second tip (Figure 1), and 
a substantially cylindrical shaft extending between the first end and the second end (Figure 1), 
wherein respective ones of the plurality of bristles are fastened to the head by a fastener (clasp 3) at a fastening point along the shaft (Figure 1), the fastening point being located nearer to the second end than to the first end such that the first end extends from a surface of the head to a first height and the second end extends from the surface of the head to a second height (Figure 1), and 
wherein a difference between the first height and the second height is greater than or equal to 2.5 mm (2.5mm or less, Paragraph [0035]).  

Ito does not specifically disclose that his toothbrush includes a handle.  It would have been obvious common knowledge to one having ordinary skill in the art at the time the invention was made that a toothbrush would include a handle with the motivation to allow the user to grip the toothbrush during operation because it is old and well known as predicted by the prior art.

Regarding Claim 3, Ito teaches:
3. (Original) The toothbrush according to claim 1, wherein respective ones of the plurality of bristles have a base diameter (diameter “R”) at the fastening point (Figure 1), and the base diameter is between 4 mil and 9 mil (0.2mm – 7.9 mils, Paragraph [0015]), inclusive.
  
Regarding Claim 4, Ito teaches:
4. (Currently Amended) The toothbrush according to claim [[1]]3, wherein respective ones of the plurality of bristles (monofilament 1, Figure 3) have a first diameter measured at the first tip (tip of tapered portion A), and the first diameter is less than or equal to 0.05 times the base diameter (see discussion below).

Ito does not disclose a diameter measured at the first tip.  As disclosed in Paragraph [0015], Ito discloses that the tip is sharply pointed.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the disclosure implies that the tip is a point with essentially a diameter of 0.0 times the base diameter since it would be obvious for Ito to disclose a value if it were an intended feature requirement.

Regarding Claim 5, Ito teaches:
5. (Original) The toothbrush according to claim 4, wherein respective ones of the plurality of bristles (monofilament 1, Figure 3) have a second diameter (.03mm – as shown below using dimensions from Paragraph [0015]) measured at a distance of 0.5 mm from the first tip (tip of tapered portion A), and the second diameter is less than or equal to 0.40 times the base diameter (0.15 times as shown below using dimensions from Paragraph [0015]).  


    PNG
    media_image1.png
    394
    1756
    media_image1.png
    Greyscale



Regarding Claim 6, Ito teaches:
6. (Original) The toothbrush according to claim 5, wherein respective ones of the plurality of bristles (monofilament 1, Figure 3) have a third diameter measured at the second tip (tip of tapered portion B), and the third diameter is less than or equal to 0.05 times the base diameter (see discussion below)

Ito does not disclose a diameter measured at the second tip.  As disclosed in Paragraph [0015], Ito discloses that the tip is sharply pointed.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the disclosure implies that the tip is a point with essentially a diameter of 0.0 times the base diameter since it would be obvious for Ito to disclose a value if it were an intended feature requirement.

Regarding Claim 7, Ito teaches:
7. (Original) The toothbrush according to claim 6, wherein respective ones of the plurality of bristles (monofilament 1, Figure 3) have a fourth diameter (.06mm – as shown below using dimensions from Paragraph [0015]) measured at a distance of 0.5 mm from the second tip (tip of tapered portion B), and the fourth diameter is less than or equal to 0.40 times the base diameter (0.30 times as shown below using dimensions from Paragraph [0015]).  

Regarding Claim 8, Ito teaches:
8. (Original) The toothbrush according to claim 1, wherein the first tip (tip of tapered portion A) and the second tip (tip of tapered portion B) are formed by a chemical process (chemical solution, Paragraph [0016]), a mechanical process, or a combination of the chemical process and the mechanical process.  

Regarding Claim 9, Ito teaches:
9. (Original) The toothbrush according to claim 1, wherein the fastener (clasp 3) is a staple (Figure 1).  

Regarding Claim 19, Ito teaches:
19. (Currently Amended) A toothbrush (toothbrush, Title), comprising: 
a handle (handle of toothbrush – obvious common knowledge feature in the prior art, see discussion below); 
a head (head portion 2) connected to the handle; 
a plurality of first bristles (monofilament 1, Figure 3), respective ones of the plurality of first bristles including: 
a first distal end (tapered portion A) having a first tapered tip and extending from a surface of the head to a first height (Figures 1 and 3), 
a second distal end (tapered portion B) having a second tapered tip and extending from a surface of the head to a second height (Figures 1 and 3), 
a substantially cylindrical shaft extending between the first distal end and the second distal end (Figure 1), and 
wherein a difference between the first height and the second height is ; and 
wherein the shaft defines a base diameter (diameter “R”) between 0.1mm to 0.22mm (0.2mm, Paragraph [0015]), wherein respective ones of the plurality of first bristles have a first diameter measured at the first tapered tip that is less than or equal to 0.05 times the base diameter, and wherein respective ones of the plurality of first bristles have a second diameter measured at the second tapered tip that is less than or equal to 0.05 times the base diameter (see discussion below).

Ito does not specifically disclose that his toothbrush includes a handle.  It would have been obvious common knowledge to one having ordinary skill in the art at the time the invention was made that a toothbrush would include a handle with the motivation to allow the user to grip the toothbrush during operation because it is old and well known as predicted by the prior art.
Ito does not disclose a diameter measured at the first tip.  As disclosed in Paragraph [0015], Ito discloses that the tip is sharply pointed.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the disclosure implies that the tip is a point with essentially a diameter of 0.0 times the base diameter since it would be obvious for Ito to disclose a value if it were an intended feature requirement.

Regarding Claim 20, Ito teaches:
20. (Previously Presented) The toothbrush according to claim 19, wherein the head (head portion 2) and the handle (handle of toothbrush – obvious common knowledge feature in the prior art, see discussion below) are molded (see discussion below).  

Ito does not specifically disclose that his toothbrush includes a handle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that a toothbrush would include a handle with the motivation to allow the user to grip the toothbrush during operation because it is old and well known as predicted by the prior art.
	Ito does not specifically disclose that his toothbrush has a head and handle that are molded.  This is a product by process claim wherein molding is a process of manufacture of the device.  Therefore, the claim limitation is treated in accordance with the guidance of MPEP 2113 - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the prior art device obviously teaches the structure of the device as presented in Claim 19, therefore, the claim limitation is met.  It is also important to point out that it is obvious common knowledge that toothbrush heads/handles are commonly manufactured using injection molding processes which is old and well known as predicted by the prior art.  Therefore, there is no novelty in molding toothbrush heads/handles since it is the standard process in commercial toothbrushes.

Regarding Claim 22, Ito teaches:
22. (Previously Presented) The toothbrush according to claim 1, wherein the tapered first tip (tip of tapered portion A) has a first tip geometry (Figure 1), wherein the tapered second tip (tip of tapered portion B) has a second tip geometry (Figure 1), and wherein the first tip geometry is substantially similar to the second tip geometry (see discussion below).

Ito discloses embodiments in Figure 4, #4-#7, that show configurations different from Figure 1 where the first tip geometry and second tip geometry are substantially similar.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the embodiment of Figure 1 to include two substantially similar tips as taught in the #4-#7 embodiments with the motivation to achieve a desired user operational feeling or cosmetic appearance.  

Regarding Claim 24, Ito teaches:
24. (Previously Presented) The toothbrush according to claim 19, wherein the first tapered tip (tip of tapered portion A) has a first tip geometry (Figure 1), wherein the second tapered tip (tip of tapered portion B) has a second geometry (Figure 1), and wherein the first tip geometry is substantially similar to the second tip geometry (see discussion below).

Ito discloses embodiments in Figure 4, #4-#7, that show configurations different from Figure 1 where the first tip geometry and second tip geometry are substantially similar.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the embodiment of Figure 1 to include two substantially similar tips as taught in the #4-#7 embodiments with the motivation to achieve a desired user operational feeling or cosmetic appearance.  
 
Regarding New Claim 26, Ito teaches:
26. (NEW) The toothbrush according to claim 19, wherein the first diameter and the second diameter is between 0.005mm and 0.01mm (see discussion below).

Ito does not disclose a diameter measured at the first tip.  As disclosed in Paragraph [0015], Ito discloses that the tip is sharply pointed.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the disclosure implies that the tip is a point with essentially a diameter of 0.0 times the base diameter since it would be obvious for Ito to disclose a value if it were an intended feature requirement.  That being said, the maximum claimed dimension of the claimed range is 1/10 the thickness of a piece of paper or human hair, it would have been obvious to one with ordinary skill in the art at the time of the invention that it is most likely that the manufacturing process has tolerances that naturally result in diameters that fall within the claimed range since the values are so small that they cannot be seen or measured without special equipment.  Therefore, it would have been obvious to one without special inspection equipment that a tip that are sharply pointed as disclosed would fall within the claimed dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claims 1, 10, 12-17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2012/0174331 (hereafter Kwon et al.) in view of Kaneda et al. US 6,044,514 (hereafter Kaneda et al.).

Regarding Claim 1, Kwon et al. teaches:
1. (Previously Presented) A toothbrush (toothbrush, Title), comprising: 
a handle (handle of toothbrush – obvious common knowledge feature in the prior art, see discussion below); 
a head (head portion, Abstract) connected to the handle; and 
a plurality of bristles (needle shaped bristles, Abstract), respective ones of the plurality of bristles including: 
a first end (first end of needle-shaped bristles, Abstract) having a tapered first tip (Abstract), 
a second end (second end of needle-shaped bristles, Abstract) having a tapered second tip (Abstract), and 
a substantially cylindrical shaft extending between the first end and the second end (see discussion below), 
wherein respective ones of the plurality of bristles are fastened to the head by a fastener (see discussion below) at a fastening point along the shaft, the fastening point being located nearer to the second end than to the first end such that the first end extends from a surface of the head to a first height and the second end extends from the surface of the head to a second height (configured with a difference in height, Abstract), and 
wherein a difference between the first height and the second height is greater than or equal to 2.5 mm (1-4 mm, Abstract and Paragraph [0034]).  

Kwon et al. does not specifically disclose that his toothbrush includes a handle.  It would have been obvious common knowledge to one having ordinary skill in the art at the time the invention was made that a toothbrush would include a handle with the motivation to allow the user to grip the toothbrush during operation because it is old and well known as predicted by the prior art.
Kwon et al. discloses a diameter dimension for the bristles which implies that the bristles have a circular cross section, however, he does not specifically disclose that his toothbrush includes bristles that are cylindrical in shape.  It would have been obvious common knowledge to one having ordinary skill in the art at the time the invention was made that a toothbrush would include cylindrical shaped bristle bodies that would create a uniform tapered shape in either a chemical or mechanical shaping operation because cylindrical bristles are old and well known as predicted by the prior art.
Kwon et al. discloses a toothbrush with a plurality of bristles set by installing a folded bristle into a head portion.  Kwon et al. does not disclose the use of a separate fastener for fastening the bristles.  The reference Kaneda et al. discloses a toothbrush with a plurality of bristles (tufts 1) folded and fastened into the head (head portion 2) by a fastener (flat plate 22) at a fastening point along the bristle shaft as shown in Figure 2.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kwon et al. device to use a fastener as taught by Kaneda et al. with the motivation to secure the bristles to the head with the motivation to provide a solution for reliably securing the bristle to the head.		

Regarding Claim 10, Kwon et al. teaches:
10. (Currently Amended) A method of manufacturing a toothbrush (Paragraph [0032]), comprising: 
providing a plurality of unshaped bristles, respective ones of the plurality of unshaped bristles having a first end, a second end, and a substantially cylindrical shaft between the first end and the second end (nylon bristles, Paragraph [0032]); 
attaching respective ones of the plurality of unshaped bristles to a head of the toothbrush using a fastener (see discussion below) at a fastening point along the shaft, the fastening point being located nearer to the second end than to the first end such that the first end extends from a surface of the head to a first height and the second end extends from the surface of the head to a second height (setting the bristles so that they have a 1 to 4mm horizontal deviation, Paragraph [0032]); and 
shaping the first end of the respective ones of the plurality of unshaped bristles to provide a tapered first tip and the second end of the respective ones of the plurality of unshaped bristles to provide a tapered second tip, thereby to create a plurality of shaped bristles (grinding the longer and shorter bristles, Paragraph [0032]), 
wherein a difference between the first height and the second height is 

Kwon et al. discloses a toothbrush with a plurality of bristles set by installing a folded bristle into a head portion.  Kwon et al. does not disclose the use of a fastener for fastening the bristles.  The reference Kaneda et al. discloses a toothbrush with a plurality of bristles (tufts 1) folded and fastened into the head (head portion 2) by a fastener (flat plate 22) at a fastening point along the bristle shaft as shown in Figure 2.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kwon et al. method of attaching to use a fastener as taught by Kaneda et al. with the motivation to secure the bristles to the head with the motivation to provide a solution for reliably securing the bristle to the head.		

Regarding Claim 12, Kwon et al. teaches:
12. (Original) The method according to claim 10, wherein respective ones of the plurality of shaped bristles have a base diameter at the fastening point, and the base diameter is between 4 mil and 9 mil, inclusive (see discussion below). 

Kwon et al. discloses the use of bristles that are tapered to be needle-shaped with a provided end diameter and tapered length.  Surprisingly, Kwon et al. does not provide a stock diameter of the bristles.  The reference Kaneda et al. discloses a toothbrush with bristles that are tapered on one end.  Kaneda et al. discloses that the bristles are preferable 0.15 mm to 0.30 mm diameter which converts to 5.9 mils to 11.8 mils.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the bristle diameter of the Kwon et al. device, if necessary, to be in the range of 5.9 mils to 11.8 mils as taught by Kwon et al. (and therefore the claimed range of 4 mils to 9 mils) with the motivation to use a bristle size that is proven to have the proper feel and performance. 

Regarding Claim 13, Kwon et al. in view of Kaneda et al. teaches:
13. (Previously Presented) The method according to claim 10, wherein respective ones of the plurality of shaped bristles (needle shaped bristles, Abstract) have a first diameter (.01-.03mm for longer bristle) measured at the first tip, and the first diameter is less than or equal to 0.05 times (.033 times to .200 times) the base diameter (0.15 mm to 0.30 mm as taught by Kaneda et al.).  

Regarding Claim 14, Kwon et al. in view of Kaneda et al. teaches:
14. (Original) The method according to claim 13, wherein respective ones of the plurality of shaped bristles (needle shaped bristles, Abstract) have a second diameter (.037mm using average values see attached drawing) measured at a distance of 0.5 mm from the first tip, and the second diameter is less than or equal to 0.40 times (.164 times as shown below using average values) the base diameter (0.225mm – average of 0.15 mm to 0.30 mm as taught by Kaneda et al.).  


    PNG
    media_image2.png
    902
    1905
    media_image2.png
    Greyscale


Regarding Claim 15, Kwon et al. in view of Kaneda et al. teaches:
15. (Original) The method according to claim 14, wherein respective ones of the plurality of shaped bristles (needle shaped bristles, Abstract) have a third diameter (.03-.08mm for shorter bristle) measured at the second tip, and the third diameter is less than or equal to 0.05 times (.100 times to .533 times, see discussion below) the base diameter (0.15 mm to 0.30 mm as taught by Kaneda et al.).  

Kwon et al. discloses a bristle with two ends tapered based on overlapping dimensional ranges.  Kwon et al. discloses dimensions for the larger tapered end resulting in a shape that meets the claim limitations as presented in Claim 13.  Kwon et al. elected to shape the shorter tapered end to include a larger diameter at the end point to achieve his desired performance.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention, to modify the shape of the shorter tapered end to match the shape of the longer tapered end resulting in a smaller tip diameter that meets the claim limitation with the motivation to evaluate the performance of the toothbrush where the shaping operation is duplicated on each bristle end resulting in the same tapered profile on each end. 

Regarding Claim 16, Kwon et al. in view of Kaneda et al. teaches:
16. (Original) The method according to claim 15, wherein respective ones of the plurality of shaped bristles (needle shaped bristles, Abstract) have a fourth diameter (.076mm using average values see attached drawing) measured at a distance of 0.5 mm from the second tip, and the fourth diameter is less than or equal to 0.40 times (.338 times as shown below using average values) the base diameter (0.225mm – average of 0.15 mm to 0.30 mm as taught by Kaneda et al.).  

Regarding Claim 17, Kwon et al. in view of Kaneda et al. teaches:
17. (Original) The method according to claim 10, wherein the shaping (grinding the longer and shorter bristles, Paragraph [0032]) includes performing a chemical process, a mechanical process (mechanical process), or a combination of the chemical process and the mechanical process.  

Regarding Claim 21, Kwon et al. in view of Kaneda et al. teaches:
21. (Previously Presented) The toothbrush according to claim 1, wherein the difference between the first height and the second height is 3 mm (1-4 mm, Abstract and Paragraph [0034]).  

Regarding Claim 23, Kwon et al. in view of Kaneda et al. teaches:
23. (Currently Amended) The method of claim 10, .  

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed April 29, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1, 3-9, and 21 under Kwon et al. US 2007/0033756 in view of Kaneda et al. US 6,044,514 and Kwon et al. US 2008/0100126 and Claims 10 and 12-18 under Kwon et al. US 2008/0100126 in view of Kwon et al. US 2007/0033756 and Kaneda et al. US 6,044,514 and Claims 19 and 20 under Kwon et al. US 2007/0033756 in view of Kwon et al. US 2008/0100126 have been fully considered and are not persuasive.  However, to expedite prosecution, new rejections under references Ito JP10-225324 A and Kwon et al. US 2012/0174331 are presented.
After several rounds of arguments/responses to arguments, it is clear that the Applicant and Examiner agree to disagree with the previous claim rejections.  Rather than continuing to be stuck in a repeating pattern, the Examiner has elected to use the RCE request to focus on identifying new references that meet the claim limitations.  As a result,  the Examiner has withdrawn the previous rejections, not due to merit or amendment, but as an attempt to advance prosecution.
Applicant’s arguments with respect to previous rejections have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of toothbrush bristles with tapered ends or varying heights.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.